Case 1:15-cv-00056-RGA Document 146 Filed 03/19/20 Page 1 of 2 PageID #: 4291




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

BLACKBIRD TECH LLC d/b/a                        )
BLACKBIRD TECHNOLOGIES,                         )
                                                )
                       Plaintiff,               )
                                                )    C.A. No. 15-056 (RGA)
       v.                                       )    CONSOLIDATED
                                                )
ELB ELECTRONICS, INC., et al.                   )
                                                )
                       Defendants.              )

                   STATUS REPORT REGARDING ORDER OF TRIALS

       A Trial Scheduling Conference to determine the order of trials has been set in the above-

captioned consolidated matter for March 27, 2020. (D.I. 88, 124). Pursuant to Paragraph 10 of

the Court’s Scheduling Order, the parties “shall submit a status report with their proposals one

week in advance of the conference.” (D.I. 88). The parties have met and conferred and have

agreed to the following order of trials:

       1. Blackbird Tech LLC v. ELB Electronics Inc., C.A. No. 1:15-cv-00056-RGA

       2. Blackbird Tech LLC v. Feit Electric Company Inc., C.A. No. 1:15-cv-00058-RGA

       The parties also jointly request a trial date to be set sometime in Fall 2020, approximately

4-6 months from the currently scheduled trial month of May 2020. (See D.I. 88 at ¶ 14). The

reason for the requested date is to (1) allow the parties sufficient time to prepare for and

participate in trial in light of the ongoing COVID-19 crisis, and (2) allow the Court sufficient

time to rule on Defendants’ pending motion to dismiss for lack of standing or for summary

judgment.
Case 1:15-cv-00056-RGA Document 146 Filed 03/19/20 Page 2 of 2 PageID #: 4292




STAMOULIS & WEINBLATT LLC                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/ Stamatios Stamoulis                           /s/ Karen Jacobs
_________________________________                 ___________________________________
Stamatios Stamoulis (#4606)                       Karen Jacobs (#2881)
Richard C. Weinblatt (#5080)                      Michael J. Flynn (#5333)
800 N. West Street, Third Floor                   1201 North Market Street
Wilmington, DE 19801                              P.O. Box 1347
(302) 999-1540                                    Wilmington, DE 19899-1347
stamoulis@swdelaw.com                             (302) 658-9200
weinblatt@swdelaw.com                             kjacobs@mnat.com
 Attorneys for Plaintiff Blackbird Tech LLC       mflynn@mnat.com
 d/b/a Blackbird Technologies
                                                  Attorneys for Defendants ELB Electronics
OF COUNSEL:                                       Inc. and Feit Electric Company, Inc.

Wendy Verlander                                   OF COUNSEL:
Jeffrey Ahdoot
BLACKBIRD TECH LLC D/B/A BLACKBIRD                John M. Hintz
TECHNOLOGIES                                      MAYNARD, COOPER & GALE, P.C.
One Boston Place, Suite 2600                      551 Fifth Avenue, Suite 2000
Boston, MA 02108                                  New York, NY 10176
(617) 307-7100                                    (646) 609-9284

                                                  Sarah Rose Daley
                                                  MAYNARD, COOPER & GALE, LLP
                                                  1901 Sixth Avenue North, Suite 2400
                                                  Birmingham, AL 35203
                                                  (205) 254-1000
March 19, 2020




                                              2
